Name: Council Regulation (EC) No 2490/96 of 20 December 1996 extending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  agricultural activity;  international trade;  trade policy
 Date Published: nan

 28 . 12. 96 HEN ! Official Journal of the European Communities No L 338/ 13 COUNCIL REGULATION (EC) No 2490/96 of 20 December 1996 extending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the measures provided for in Regulation (EC) No 3066/95 (') providing for the adjustment, as an auto ­ nomous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement of Agriculture concluded during the Uruguay Round of multilateral trade negoti ­ ations were extended to 31 December 1996 by Regulation (EC) No 1 194/96 (2); Whereas it was planned to replace those measures with interim Additional Protocols to the Europe Agreements; whereas those Protocols cannot enter into force on 31 December 1996; whereas the said Regulation should therefore be extended to 31 December 1997, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 1 of Regulation (EC) No 3066/95, the second sentence is hereby replaced by the following: ' It shall apply from 1 January to 31 December 1997'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT (') OJ No L 328 , 30 . 12 . 1995, p . 31 . 2 OJ No L 161 , 26 . 6 . 1996, p . 2 .